Citation Nr: 1329538	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-10 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for prostate cancer, due 
to exposure to Agent Orange.



REPRESENTATION

Appellant Represented by:  Disabled American Veterans

Appellant 

ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to 
October 1967 with additional unverified service in the Naval 
Reserve.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.

In addition to a paper claims file, there is a Virtual VA 
electronic file.  The Board has reviewed both files prior to 
reaching this decision. 


FINDINGS OF FACT

1.  The Veteran has been diagnosed with prostate cancer. 

2.  The Veteran did not serve on land or on the inland 
waterways in the Republic of Vietnam during the Vietnam Era.

3.  There is insufficient evidence to show that the Veteran 
had exposure to Agent Orange or other herbicide agents 
during his military service. 

4.  There is no evidence or allegation of prostate cancer in 
service or within one year after the Veteran's discharge 
from service, and no probative evidence of a nexus between 
the Veteran's current prostate cancer and his period of 
active service, to include his alleged exposure to 
herbicides.







CONCLUSION OF LAW

Prostate cancer was not incurred in service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101(3), 1110, 1112(a), 1113, 1116, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, in a March 2007 pre-adjudication letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate a claim for service 
connection for prostate cancer to include as secondary to 
exposure to Agent Orange, including what he needed to 
provide and what would be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain all relevant records pertinent to the matter on 
appeal, including the Veteran's service treatment records, 
private treatment records, military personnel records, and 
command histories for the naval ships on which the Veteran 
served.  The Veteran has not identified any outstanding 
evidence.

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an 'in-service 
event, injury or disease,' or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to 
decide the case.  McLendon v. Nicholson, 20 Vet. App. 79   
(2006).  Specifically, the Court held that the third 
element, an indication that the current disability or 
symptoms may be associated with service, establishes a low 
threshold and requires only that the evidence "indicates" 
that there "may" be a nexus between the two.  Id.

The medical evidence on file does not show any evidence of 
prostate cancer in service or for many years after service 
discharge.  The Veteran does not contend that he had 
prostate cancer in service or within a year after service 
discharge.  The initial medical evidence of prostate cancer 
was not until 2006, nearly 40 years after service discharge.  
The appellant has not presented evidence indicating a direct 
nexus between his current prostate cancer and service.  
Thus, there exists no reasonable possibility that a VA 
examination would result in findings favorable to the 
Veteran.  Accordingly, the Board finds that an etiology 
opinion is not necessary.  See Waters v. Shinseki, 601 F.3d 
1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's general 
statement that a service illness caused his present medical 
problems was not enough to entitle him to a VA medical 
examination since all Veterans could make such a statement, 
and such a theory would eliminate the statutory standards 
governing the provision of medical examinations and require 
VA to provide such examinations as a matter of course in 
virtually every disability case); see Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  
The Board concludes that all available evidence has been 
obtained and that there is sufficient evidence on file with 
which to make a decision on the issue decided herein.  The 
Board additionally finds that general due process 
considerations have been complied with by VA, and the 
Veteran has had a meaningful opportunity to participate in 
the development of the claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006);  38 C.F.R. § 3.103 (2007). 

II. Entitlement to Service Connection

The Veteran contends that his prostate cancer is related to 
exposure to herbicides, specifically that he was exposed to 
Agent Orange while stationed on the U.S.S. OKLAHOMA CITY 
(USS Oklahoma) and the U.S.S PROVIDENCE (USS Providence) off 
the coast of the Republic of Vietnam (Vietnam).  

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service - the so-called "nexus" requirement.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). 

In this case, service connection for prostate cancer on a 
direct basis is not warranted.  Service treatment records 
are negative for any complaint, treatment, or diagnosis of a 
prostate disorder during service.  The first mention in the 
claims file of complaints or treatment for prostate cancer 
is in 2006, nearly 40 years after the Veteran's discharge 
from service.
Under 38 C.F.R. § 3.303(b) , for particular chronic diseases 
that are noted in service or within a prescribed period 
thereafter, service connection may be established by 
demonstrating a continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  This method is only 
applicable if the claimed disability is a chronic condition 
as set forth in 38 C.F.R. § 3.309(a); see also Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Malignant tumors 
are specifically listed as a chronic disease under 38 C.F.R. 
§ 3.309(a), however, the Veteran's cancer did not manifest 
in service or during the presumptive period thereafter.  
Therefore, the theory of continuity of symptomatology is not 
for application.

In addition, as to presumptive service connection, certain 
diseases associated with exposure to certain herbicide 
agents used in support of military operations in Vietnam 
during the Vietnam era will be considered to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 
3.307(a)(6).  The presumption requires exposure to an 
herbicide agent and manifestation of the disease to a degree 
of 10 percent or more within the time period specified for 
each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Prostate cancer 
is one of the diseases associated with herbicide exposure 
for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. 3.309(e).  To warrant service connection, prostate 
cancer may manifest to a degree of at least 10 percent at 
any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran's private treatment records, beginning in 2006, 
reveal a current diagnosis of high-risk prostate cancer.  
Consequently, the determinative issue is whether this 
disorder is somehow attributable to the Veteran's military 
service, including his alleged exposure to Agent Orange or 
other herbicide in Vietnam.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

"Service in Vietnam" for purposes of applying the herbicide 
presumption includes service in the waters off-shore or 
service in other locations if the conditions of service 
involved duty or visitation to Vietnam from January 9, 1962 
to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307(a)(6)(iii); 3.313(a).  

At this time, service in Vietnam does not include service 
that took place exclusively in the territorial waters off-
shore, if the Veteran never set foot on land.  See Haas v. 
Peake, 544 F.3d 1306, 1308-1309 (Fed. Cir. 2008), cert. den. 
129 S.Ct. 1002 (2009).  Veterans who served aboard large 
ocean-going ships that operated on the off-shore waters of 
Vietnam are often referred to as "blue water" veterans.  
They are distinguished from "brown water" veterans who 
served aboard smaller patrol vessels or their supply vessels 
that operated on the brown colored rivers, canals, 
estuaries, and delta areas making up the inland waterways of 
Vietnam.  Brown water veterans receive the same presumption 
of herbicide exposure as veterans who served on the ground 
in Vietnam; however, pursuant to current regulations and 
policy, blue water veterans do not.  See generally Haas, 544 
F.3d 1306.

In this regard, in May 2011, the Institute of Medicine of 
the National Academy of Sciences (IOM), after review of a 
wide range of data sources, concluded there is insufficient 
evidence to determine whether blue water veterans were 
exposed to Agent Orange-associated herbicides.  In December 
2012, based on the extensive research in the IOM report, the 
VA Secretary concluded that the "evidence at this time does 
not support establishing a presumption of exposure to 
herbicides for Blue Water Navy Vietnam Veterans."  77 Fed. 
Reg. 76,170-171 (December 26, 2012).  Currently, there is a 
lack of evidence that Agent Orange could have affected  
Veterans who did not set foot on land or traverse the inland 
waterways.

The Veteran does not dispute that he is a blue water 
veteran, nor does he allege that he set foot on land in 
Vietnam.  He argues, instead, that the USS Oklahoma and the 
USS Providence were close enough to shore to receive 
shelling and that his receipt of combat pay for missions in 
Vietnamese waters provides evidence that he served in 
locations that would have exposed him to Agent Orange.  See 
August 2013 Appellant's Brief.  He stated that when the 
ships were not under fire, he would spend time on the 
exterior deck and that drifting winds and the location of 
the ships could have caused exposure to herbicides.  See 
October 2009 Notice of Disagreement.  In addition, he 
related that helicopters would fly into Vietnam and return 
to the ship where particles came off of the wheels or from 
"other parts of the landing bird."  Id.  He also contends 
that both ships "anchored in Da Hang Harbor (considered 
inland waterway)."  See July 2010 Form 9.

VA requested verification of the Veteran's dates of service 
to determine whether the Veteran set foot in Vietnam.  The 
response was negative.  However, it was verified that the 
Veteran served as a clerk aboard the USS Oklahoma from March 
1965 to June 1966.  Command histories during that time show 
the ship engaged in naval gunfire support operations in the 
coastal waters of Vietnam, including Operations Double 
Eagle, Deckhouse IV, and Piranha.  Information regarding 
those operations indicates the USS Oklahoma's presence off-
shore, but provides no evidence that the ship approached 
land in the inland waterways.  Also during that time, the 
USS Oklahoma was present in the South China Sea and 
performed search and rescue in the Gulf of Tonkin.  Despite 
the Veteran's contention that the ship was close enough to 
shore to receive shelling, there is no evidence the ship was 
present in or anchored in inland waterways and no evidence 
in the records or provided by the Veteran that he set foot 
on land in Vietnam.  

Personnel records also reflect that the Veteran was aboard 
the USS Providence from December 1966 to September 1967.  
During that time, the ship conducted periods of navel 
gunfire support and Special Operations off the coast of 
Vietnam.  Specifically, the ship was hit by enemy coastal 
defense batteries off Cape Lay during Operation Beau Charger 
on May 25, 1967.  Again, however, there is no evidence of 
the ship's presence in an inland waterway or that the 
Veteran set foot on land in Vietnam.

The VA has compiled a list of Navy and Coast Guard ships 
associated with service in Vietnam for the purpose of 
determining whether a particular US Navy or Coast Guard 
Veteran of the Vietnam era is eligible for the presumption 
of Agent Orange exposure based on the ships' operations.  
See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm ("VA 
List of Ships", updated July 9, 2013).  The list indicates 
the USS Oklahoma was docked in the Saigon River from July 
21-24, 1964.  However, this is prior to the time the Veteran 
served aboard the ship.  In addition, the USS Providence was 
present on the Saigon River for three days in 1964 and on 
the Cua Viet River in August 1972, but the Veteran was not 
serving on the ship in either 1964 or 1972.  Additionally, 
there is no evidence that either ship anchored in the Da 
Nang Harbor during the Veteran's service.  Notably, the VA's 
list of ships specifically states that inland waterways do 
not include "open deep-water harbors such as those at Da 
Nang, Nha Trang, Cam Rah, or Vung Tau."  Given the 
foregoing, the Board finds that the Veteran is not eligible 
for the presumption of Agent Orange exposure.

The Veteran has submitted a copy of a 2009 Board decision in 
another Veteran's case in which the Board granted service 
connection for diabetes mellitus type II, to include as due 
to herbicide exposure.  In that case, the Veteran served 
aboard the USS Oklahoma during Vietnam, and the Board found 
evidence in the record that the ship anchored at Da Nang 
Harbor which is surrounded on three sides by land.  The 
Board concluded that Da Nang Harbor was an inland waterway 
for VA purposes and determined there was credible evidence 
that the veteran had "set foot on land in Vietnam during the 
Vietnam era."  Evidence of presence in Da Nang Harbor or any 
other inland waterway while the Veteran was aboard the USS 
Oklahoma or the USS Providence does not exist in this 
record, nor does any evidence that the Veteran set foot on 
land in Vietnam.  In addition, as noted above, Da Nang 
Harbor is not currently considered an inland waterway for VA 
purposes.  See VA List of Ships (2013).

In addition, the Board is mindful of the Veteran's 
contention that he may have been exposed to herbicides which 
had blown in the wind over water.  Notably, however, the IOM 
report referenced above indicated that Agent Orange was 
sprayed at low altitudes when the wind was blowing toward 
the shore to minimize contamination and any runoff would 
have been extremely diluted.

The Board acknowledges the Veteran's dedicated service to 
his country and his sincere belief that he should be 
entitled to presumptive service connection.  In addition, 
the Board notes that, on February 13, 2013, a bill, H.R. 
543, was referred to the Subcommittee on Disability 
Assistance and Memorial Affairs seeking to clarify 
presumptions relating to the exposure of blue water Veterans 
who served in the territorial seas surrounding Vietnam.  
However, the Board must apply the law as it currently exists 
and is bound by the laws codified in Title 38 of the United 
States Code and Code of Federal Regulations.  See Owings v. 
Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply "the 
law as it exists, and cannot 'extend . . . benefits out of 
sympathy for a particular [claimant])'" (quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992)).  At this time, as 
the law stands and given the evidence of record, the 
Veteran's claim for service connection due to exposure to 
Agent Orange must be denied.

Based on the above, the Board finds that the preponderance 
of the evidence is against the Veteran's claim; and the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for prostate cancer, due to exposure to 
Agent Orange, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


